DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-6, filed on 10/13/22, is acknowledged.
The Restriction mailed on 18/23/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 8/23/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (7-8) or take other appropriate action.	
An Office Action on the merits of Claims 1-6 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zhu et al (US 10,355,537).
Regarding claim 1, Zhu et al teach a rotor (Col. 1, line 8), comprising: 
a rotor core lamination (Fig. 5, 400; See Figure Below) that includes: 
a first metal alloy (411 at 426 Area [Top]) that at least partially defines adjacent magnet pockets (408) proximate an outer periphery (407) of the rotor core lamination (400), and 
a second metal alloy (414 at 426 Area [Bottom]) different than the first metal alloy that forms at least a portion of a bridge (Area 426) that extends between the magnet pockets (408); and
 permanent magnets (410) disposed in the magnet pockets (408) at opposing sides of the second metal alloy (414 at 426 Area [Bottom]).


    PNG
    media_image1.png
    649
    771
    media_image1.png
    Greyscale

Regarding claim 2, Zhu et al teach that the first metal alloy [of first region] has a higher magnetic permeability than the second metal alloy [of second region] (Col. 1, lines 21-25).
Regarding claim 3, Zhu et al teach that the second metal alloy has a smaller grain size than the first metal alloy, [which is of ferromagnetic steel or mostly iron (Abstract) while the second metal includes non-ferromagnetic material (Col. 1, lines 21-23 & 28-39), which is of smaller size] .
Regarding claim 4, Zhu et al teach that the second metal alloy (414 at 426 Area [Top]) defines peripheral bridges (426 Area) that extend between the magnet pockets (408) and the outer periphery (407) of the rotor core lamination (400).
Regarding claim 5, Zhu et al teach that the second metal alloy (411) extends about an entire outer circumference (407) of the rotor core lamination (400).
Regarding claim 6, Zhu et al teach that the first metal alloy (411) defines an air pocket (Bottom 408) disposed radially between an inboard region (411 Center) of the rotor core lamination (400) and the magnet pockets (Top 408).

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 17, 2022